FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIVEWIRE ERGOGENICS INC. (Exact name of registrant as specified in its charter) Nevada 333-149158 26-1212244 (State or other jurisdiction of incorporation or organization) (commission file no.) (IRS Employee Identification No.) 1747 S. Douglass Road, Anaheim, CA 92806 (Current Address of Principal Executive Offices) Phone number: 714-940-0155 (Issuer Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2of the Exchange Act). Check one: Large accelerated filer [] Accelerated filer []Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of Common Stock of the issuer outstanding as of November 19, 2012 was 55,555,101. 1 EXPLANATORY NOTE Livewire Ergogenics, Inc. (the “Company”) is filing this Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 (the “Report”) on the date hereof in reliance on Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder (the “Order”) promulgated by the Securities and Exchange Commission (the “SEC”) on November 14, 2012 (Securities Exchange Act of 1934 – Release No. 68224). The Company was not able to meet the SEC mandated filing deadline for the Report due to Hurricane Sandy. The Company’s certified public accounting firm hired to review the Report and the financial statements contained herein, Sherb & Co., LLP (“Sherb”), is located in New York, New York. Sherb’s offices were closed during Hurricane Sandy and for approximately one week thereafter due to lack of power, heat and telephone service. Because of Hurricane Sandy, Sherb was not able to provide its accounting review service in a timely fashion. Because of this delay, the Company was not able to file the Report until today. 2 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Reserved 22 Item 5. Exhibits 22 Signatures 23 3 LiveWire Ergogenics, Inc. Consolidated Balance Sheets September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory, net Prepaid and other current assets Total current assets Property and Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - Related party Notes payable Advances from stockholders Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, 1,000,000 issued and outstanding at September30, 2012 and December 31, 2011, respectively Common stock, $.0001 par value, 100,000,000 shares authorized, 55,545,101 and 50,812,599 issued and outstanding atSeptember 30, 2012 and December 31, 2011, respectively Subscription Receivable ) - Additional paid-in-capital Accumulated Deficit ) ) Total stockholders' deficit ) ) $ $ 4 LiveWire Ergogenics, Inc. Consolidated Statements of Operations (Unadited) For the nine months ended For the three months ended September 30, September 30, (Restated) (Restated) Income Sales $ Cost of goods sold Gross Profit (Loss) Expenses Selling Costs General and Administrative Costs Total Expenses Other Expenses Interest Expense Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes to the unaudited financial statements are an integral part of these statements. 5 LiveWire Ergogenics, Inc. Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, (Restated) Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common stock issued for services - Change in operating assets and liabilities: Cash overdraft - - Accounts Receivable ) Inventory ) ) Prepaid and other assets - Accounts payable and accrued expenses Accounts Payable - Related Party ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Cash received upon recapitalization - Purchase of equipment ) ) Sale of equipment - Net cash used in by investing activities ) Cash Flows From Financing Activities Proceeds from notes payable Proceeds from shareholder loan Shares issued for cash - Proceeds from subscription receivable - Repayment of note payable ) ) Capital contributions - Net cash provided by financing activities Net (Decrease) Increase in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental disclosures of cashflow information: Interest paid in cash $
